Per Curiam,
No assignment of error has any merit or excuses bringing this case here.
Counsel were assigned to the prisoner several weeks before the trial and after their application for a continuance had been refused they still had twelve days for preparation before the jury was actually called. The case was hot at all complicated, either in facts or in law, and counsel have not ventured to assert here that there was any defense they could have made which was prevented by want of time.
There was nothing to justify the charge that the prosecution read “ garbled extracts ” from the state reports to the jury. Such reading is not a desirable practice. It leads to counter extracts by the other side and tends to confuse the minds of the jury. They are much more likely to get clear ideas of the law if they receive it altogether from the judge. But the practice, subject to the discretion and control of the judge, is not unlawful, and to stigmatize it as “ reading garbled *149extracts,” without even an effort to show- any misreading or perversion, is reprehensible.
There was no evidence of insanity to submit to the jury. Indulgent as the law of Pennsylvania is in favor of the accused, it has never tolerated, nor is likely to tolerate, a doctrine of “ transitory frenzy ” as a defense to murder. The medical profession in their humane efforts to diagnose and ameliorate every form of mental as well as bodily variation from normal condition, may be justified in giving it a specific name and description, but in the eye of the law it is nothing but vindictive and reckless temper.
The judgment is affirmed and the record remitted to the court below that execution may be had according to law.